DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “compound X” is vague and unclear. “An efficient process” is also indefinite as the metes and bounds for ‘efficient’ are unclear. “Longest purge time” is also indefinite as the metes and bounds for ‘’longest’ are unclear.
Regarding claims 2 and 3, it is unclear which parameters are being compared (i.e. pressure or time). The Examiner will consider time.
Regarding claims 2, 4, 12, and 13 the phrase “preferably” is indefinite because a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) does not clearly set forth the metes and bounds of the patent protection desired. 
Regarding claim 3, the phrase “preferred” is indefinite because a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) does not clearly set forth the metes and bounds of the patent protection desired. 
Regarding claim 9, the phrase “HC” is defined in the specification, however the Examiner believes it is mean to be hydrocarbon and recommends amending HC to hydrocarbon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xu et al. US Patent 6,565,628.
Regarding claims 1 and 5-7, Xu teaches a process for pressure swing adsorption, thus removing a compound from a gaseous feedstream, comprising a process cycle (Cycle charts in Figures 1-11) with an adsorbent bed which include an adsorption step, two or more pressure equalization steps at decreasing pressure (column 7 lines 60-65), a provide purge step, a blowdown step, a purge step, two or more pressure equalization steps at increasing pressure, and a final repressurization step (column 8 lines 55-60), wherein the duration of each pressure equalization step is less than about 25 seconds and the adsorbent bed is one of at least four parallel adsorbent beds undergoing the sequential process steps in a cyclic manner (column 12 lines 40-50).
Regarding claims 2 and 3, the ranges of the elapsed times for the cycle steps described above are as follows: feed, 40-120 seconds; each pressure equalization step at decreasing pressure, 10-25 seconds; provide purge, 40-200 seconds; blowdown, 10-100 seconds; purge, 40-200 seconds; each pressure equalization step at increasing pressure, 10-25 seconds; and repressurization, 20-50 seconds.  Total cycle time can range from 200 to 1000 seconds (column 8 lines 55-65). Thus, Xu suggests that each pressure equalization and blowdown step of the process cycle is equal or greater than 20% of the adsorption/feed step and the total purge time is in a range of 20%-30% of the total cycle time for 5-bed PSA system, and in a range of 17%-30% of the total cycle time for 6-bed PSA system.
Regarding claim 4, the feed flux is not explicitly disclosed. However, the parameter is a result effective variable and would have been obvious to one with ordinary skill in the art at the time of filing to use known feed flux parameters for efficient gas recovery.
Regarding claims 8 and 9, the process is used in the recovery of high purity hydrogen from synthesis gas, refinery off gases, and other hydrogen-containing gas mixtures (column 1 lines 10-15). Therefore, the feed gas stream contains HC, CO2, CO, Ar, N2 and water vapor.
Regarding claims 10 and 11, the adsorbent bed can contain a layer of activated carbon near the feed end and a layer of zeolite near the product end of the bed, thus layered in different particle sizes (column 6 lines 10-15).
Regarding claims 14-17, the zeolites used are type 4A, 5A, or X and thus inherently comprise a KCO ≥ 10 or 20 sec-1 (column 6 line 14). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US Patent 6,565,628 in view of Hufton et al. US 2010/0011955.
Regarding claims 12 and 13, the particle sizes are not explicitly disclosed in Xu, but Hufton teaches that the typical particle sizes for zeolite and carbon adsorbents range from 1 to 5 mm ([0071]). Thus, it would have been obvious to one of ordinary skill at the time of filing to use known particle size parameters, within the range of 1 to 5 mm, because the range has been proven to be ideal for gas adsorption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772